Case 1:17-cr-00183-TWP-TAB Document 39 Filed 03/20/19 Page 1 of 1 PageID #: 148
                                                                      To ensure a ruling prior to the
                                                                        April 24, 2019 final pretrial
                                                                       conference, the Government
                           UNITED STATES DISTRICT COURT                  shall file its response to
                           SOUTHERN DISTRICT OF INDIANA               Defendant's Motion to Dismiss
                               INDIANAPOLIS DIVISION                   (dkt. 38) no later than March
                                                                                  29, 2019.
 UNITED STATES OF AMERICA,                       )                                   TWP
                Plaintiff,                       )                               3/20/2019.
                                                 )
              v.                                 )      1:17-cr-00183-TWP-TAB
                                                 )
 BUSTER HERNANDEZ,                               )
               Defendant.                        )

                     DEFENDANT’S MOTION TO DISMISS COUNTS
                   4, 5, 6, 9, 23, 24, 25, AND 26 FOR LACK OF VENUE
       The defendant, Buster Hernandez, through counsel, moves this Court to dismiss

 Counts 4, 5, 6, 9, 23, 24, 25 and 26 of the indictment for lack of venue. Mr. Hernandez

 brings this motion under Fed. R. Crim. P. 12(b)(3)(A), alleging a defect in instituting the

 prosecution. Venue does not lie in the Southern District of Indiana under Fed. R. Crim.

 P. 18 and 18 U.S.C. § 3237. Accordingly, Counts 4, 5, 6, 9, 23, 24, 25 and 26 must be

 dismissed.

       This motion is supported by the accompanying Memorandum.

                                          Respectfully submitted,

                                          Joseph M. Cleary
                                          Joseph M. Cleary

                                          Loren M. Collins
                                          Loren M. Collins
                                          Indiana Federal Community Defenders, Inc.
                                          111 Monument Circle, Suite 3200
                                          Indianapolis, IN 46204
                                          (317) 383-3520
